NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  LAURA A. HUNT,
                     Petitioner,

                           v.

    OFFICE OF PERSONNEL MANAGEMENT,
                 Respondent.
            ______________________

                      2014-3041
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-0831-12-0753-I-1.
                ______________________

                Decided: April 11, 2014
                ______________________

   LAURA A. HUNT, of Chicago, Illinois, pro se.

    MICHAEL D. AUSTIN, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent. With him
on the brief were STUART F. DELERY, Assistant Attorney
General, BRYANT SNEE, Acting Director, and STEVEN J.
GILLINGHAM, Assistant Director.
                 ______________________

    Before MOORE, MAYER, and CHEN, Circuit Judges.
2                                                HUNT   v. OPM



PER CURIAM.
    Laura Hunt appeals the decision of the Merit Systems
Protection Board (the “Board”) affirming a decision of the
Office of Personnel Management (the “OPM”) that denied
her request to make a redeposit into the Civil Service
Retirement System (“CSRS”). We affirm.
                              I
    Ms. Hunt is a former employee of the United States
Postal Service. She was first employed by the Postal
Service—officially, at the time, the Post Office Depart-
ment—from 1966 to 1969. After she left that position, she
requested and was granted a refund of her contributions
to the CSRS that she made during her period of employ-
ment. In 1976, Ms. Hunt rejoined the Postal Service,
where she was employed until 1985.
     In 2000, Ms. Hunt began receiving a retirement annu-
ity under the CSRS. For more than a decade, the amount
of that annuity was the subject of several decisions by the
OPM and the Board. The calculation of the annuity
amount due to Ms. Hunt was ultimately addressed by this
Court in Hunt v. Merit Sys. Prot. Bd., 476 F. App’x 739,
740-742 (Fed. Cir. 2012). In that consolidated appeal, we
affirmed the OPM’s annuity calculation in all respects
except one: the effect of a May 2011 request by Ms. Hunt
to redeposit into the CSRS the amount refunded to her in
1969. Id. at 741-42. We remanded for the OPM to issue a
final decision on whether Ms. Hunt could qualify to make
such a redeposit. On remand, the OPM determined that
she did not; the Board affirmed that decision; and Ms.
Hunt once again appeals to us.
                              II
    We have jurisdiction over Ms. Hunt’s appeal pursuant
to 28 U.S.C. § 1295(a)(9). We must affirm the Board’s
decision unless it is: “(1) arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law; (2)
HUNT   v. OPM                                             3



obtained without procedures required by law, rule, or
regulation having been followed; or (3) unsupported by
substantial evidence.” 5 U.S.C. § 7703(c); Tunik v. Merit
Sys. Prot. Bd., 407 F.3d 1326, 1330 (Fed. Cir. 2005).
    As relevant here, 5 U.S.C. § 8334(d)(1) provides that
an “employee . . . who has received a refund of retirement
deductions . . . may deposit the amount received.” Ms.
Hunt could therefore redeposit the retirement refund she
received in 1969 if she qualifies as an “employee” under
§ 8334(d)(1).
    However, as the OPM and the Board determined, Ms.
Hunt cannot qualify as an “employee” under § 8334(d)(1).
Pursuant     to   express     authorization,     5   U.S.C.
§ 8334(d)(2)(C), the OPM has defined an “employee”
under § 8334(d)(1) to be either: “(1) A person currently
employed in a position subject to the civil service retire-
ment law; or (2) [a] former employee (whose annuity has
not been finally adjudicated). . . .” 5 C.F.R. § 831.112(a).
Ms. Hunt does not satisfy either of those definitions.
First, she admits that she is not currently employed by
the Postal Service. And second, Ms. Hunt cannot qualify
as a “former employee” under § 831.112(a) because her
annuity has been finally adjudicated. 1 As stated in 5
C.F.R. § 831.2202, the “[d]ate of final adjudication means
the date 30 days after the date of the first regular month-
ly payment” received by an annuitant. Ms. Hunt received
her first regular monthly payment in September 2000—
well before her May 2011 redeposit request.




   1    The parties do not dispute whether the definition
of “employee” in this regulation is consistent with the
scope of “employee” in Title 5. We therefore do not decide
this question.
4                                               HUNT   v. OPM



    Accordingly, the OPM and the Board correctly deter-
mined that Ms. Hunt does not qualify as an employee
eligible to make a redeposit under 5 U.S.C. § 8334(d)(1). 2
                       AFFIRMED
                          COSTS
    No costs.




    2   Ms. Hunt also appears to request that we revisit
her annuity calculations and disability claim that were
the subject of our prior holding in Hunt v. Merit Sys. Prot.
Bd., 476 F. App’x 739, 740-742 (Fed. Cir. 2012). We
cannot do so. See Intergraph Corp. v. Intel Corp., 253
F.3d 695, 697 (Fed. Cir. 2001) (applying the law of the
case doctrine).